DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Application
This non-final action on the merits is in response to the election of invention received by the office on 05 July 2022. Claims 1-20 are pending. Claims 1-20 are pending. Claims 15-20 are withdrawn as directed to a non-elected invention.
Claim Objections
Claims 15-20 objected to because of the following informalities:  In the amendment received by the office 5 July 2022, claims 15-20 are presented with incorrect status identifiers. Claims 15-20 were by that response withdrawn from consideration, however they were given the status identifier, “Original” (Please see MPEP 714(C)(A) – Status Identifiers). Appropriate correction is required.
Election/Restrictions
Applicant's election with traverse of the invention of group I, claims 1-14 in the reply filed on 05 July 2022 is acknowledged.  The traversal is on the ground(s) that the elected group is directed to a product and the non-elected group is directed to a method of use of the product of the elected group.  This is not found persuasive because the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
Applicant is reminded that recitations of the material worked upon by a claimed apparatus do not confer patentable weight to the claim. Patentability depends solely on positively recited elements. See MPEP 2115.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 4,158,692 to Ingvar E. Nilsson (‘692 hereafter).
Regarding claim 1, ‘692 teaches a support of a three-dimensional (3D) printed object, including a main body and a connection component connected to the 3D printed object; at least one end of the support is connected to the 3D printed object; and a surface of the 3D printed object is provided with a concave part, and the connection component of the support is connected to the concave part (FIG 3 items 11, 12, & 13 – SEE Claim Interpretation Note above).
Regarding claim 2, ‘692 teaches the support wherein the concave part on the surface of the 3D printed object is connected to the connection component (FIG 3 items 11, 12, & 13 – SEE Claim Interpretation Note above).
Regarding claim 3, ‘692 teaches the support wherein a center of the concave part is a deepest point of the concave part (FIG 3 items 11, 12, & 13 – SEE Claim Interpretation Note above).
Regarding claim 4, ‘692 teaches the support wherein an axial direction of the connection component of the support is substantially perpendicular to a tangent plane at a bottom of the concave part (FIG 3 items 11, 12, & 13 – SEE Claim Interpretation Note above).
Regarding claim 5, ‘692 teaches the support wherein the concave part has a symmetrical structure (FIG 3 items 11, 12, & 13 – SEE Claim Interpretation Note above).
Regarding claim 6, ‘692 teaches the support wherein the concave part has at least one of a hemisphere structure, a semi-ellipsoid structure, a cone structure, or a circular truncated cone structure (FIG 3 items 11, 12, & 13 – SEE Claim Interpretation Note above).
Regarding claim 11, ‘692 teaches the support wherein a cross-sectional area of a connection part between the main body and the connection component is larger than a cross- sectional area of a connection part between the connection component and the 3D printed object (FIG 3 items 11, 12, & 13 – SEE Claim Interpretation Note above).
Regarding claim 12, ‘692 teaches the support wherein at least one of a volume or a depth of the concave part is variable (FIG 3 items 11, 12, & 13 – SEE Claim Interpretation Note above).
Regarding claim 13, ‘692 teaches the support wherein a larger cross-sectional area of a connection part between the connection component of the support and the 3D printed object corresponds to a larger volume or a greater depth of the concave part (FIG 3 items 11, 12, & 13 – SEE Claim Interpretation Note above).
Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 16,483 to James Harrison Jr. (‘483 hereafter).
Regarding claim 1, ‘483 teaches a support of a three-dimensional (3D) printed object, including a main body and a connection component connected to the 3D printed object; at least one end of the support is connected to the 3D printed object; and a surface of the 3D printed object is provided with a concave part, and the connection component of the support is connected to the concave part (Every figure, item D – SEE Claim Interpretation Note above).
Regarding claim 14, ‘483 teaches the support wherein the connection component of the support has a circular truncated cone structure, a first surface of the circular truncated cone structure is connected to the 3D printed object, a second surface of the circular truncated cone shape is connected to the main body of the support, and an area of the first surface is less than an area of the second surface (Every figure, item D – SEE Claim Interpretation Note above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘692 or ‘483 as applied to claim1 above, and further in view of United States Patent 228,136 to Leonard A Sprague (‘136 hereafter).
Regarding claim 7, the above cited prior art does not teach a chamfer. In the same field of endeavor, forming against a surface, ‘136 teaches the support wherein a chamfer is provided on an edge of the support where the concave part is connected to the surface of the 3D printed object (C4L5-C4L15) for the benefit of easing the material to be formed against the mandrel. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of the above cited prior art with those of ‘136 for the benefit of easing the material to be formed against the mandrel.
Regarding claim 8, the above cited art in view of ‘136 does not teach the angle of the chamfer, however, it would have been obvious to one possessed of ordinary skill in the art at the time of invention to select the claimed angle of 45 degrees since it has been held that the routine optimization of an art-recognized result-effective variable involves only routine skill in the art. (See MPEP 2144.05(II)(B))
Regarding claim 9, the above cited art in view of ‘136 does not teach the shape of the chamfer, however, it would have been obvious to one possessed of ordinary skill in the art at the time of invention to select the claimed circular chamfer since it has been held that the routine optimization of an art-recognized result-effective variable involves only routine skill in the art. (See MPEP 2144.05(II)(B)) 
Regarding claim 10, ‘692 and ‘483 both independently teach the support wherein the concave part has a hemisphere structure, and a radius of the circular chamfer is less than or equal to a radius of the hemisphere structure of the concave part (‘692: FIG 3 items 11, 12, & 13 – SEE Claim Interpretation Note above) or (‘483: Every figure, item D – SEE Claim Interpretation Note above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication 2009/0025638 to Tomoyuki Inoue (‘638 hereafter) teaches a curvilinear mandrel employed in an additive manufacturing process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743